Title: To James Madison from William Jarvis, 31 October 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 31st: Octr. 1807.

The Ann & Mary, being detained a couple of days affords me an opportunity to inform you by her that the warmest impressment took place yesterday & the day before, that has hitherto been.  Men for Soldiers & Sailors were indiscriminately taken.  Renewed exertions too are making to compleat the Vessels of War that are still under repair.  It is said that this has been owing to an express (Courier) which reached here on the night of the 27th: Still little is said about the Prince Regents or the Prince of Beira’s going.  It is certainly very difficult to determine with precision from any thing one sees.  On one hand the batteries at the mouth of the river are putting in the best state of defence, field artillery is planting along the Sea shore, the Soldiery are called from all parts of the interior to line the coast, Men are daily impressing to fill up the Regiments  On the other hand considerable exertion is making to fit out the Navy & to prepare the vessels for Sea, Seamen are also impressed for this Service, the Ships remain off Lisbon when they could not afford the least assistance in case of a Naval attack.  One has a right to conclude from the first that a Naval attack was apprehended, or at least that it was deemed prudent to guard against one, from the Second that some expedition was intended.  If the last is intended, that is, the fleet is to be sent to the Brazils there is no indication of persons of consequence going in it  It is true that considerable preparation is making for the Prince of Beira’s embarkation, but as before observed the general opinion is, that he will not go; that beside his & the commencement of the two or three Noblemen who were to accompany him, not the least preparation is making for leaving this Country either by the Nobility or any class of people.  This certainly looks as if the Prince Regent meant to Stay, for if he was going, many of the Nobility, at least, would accompany him.  The greater part of the English who did not go in the Convoy are still here, but they begin to be very desirous of getting away, entertaining fears for their personal Safety.  Some few whisper that the Church plate is all called in & deposited in Lisbon, but this I doubt, for a measure of this kind could not have executed with so much Secrecy but that it must have been much more generally known.  Some Small bodies of the French Army entered Spain the 19th: It is said the general rendevous is Salamanca; but it still seems to be doubted whether they will enter this Country.  Part of the Spanish forces are said to be just on the borders of Portugal.  It is certain they are marching toward it & is beleived that they will enter.  After the arrival of the post yesterday paper fell from 24 PCt. to 29.  With great Respect I have the honor to be Sir Yr Mo: Ob: St.

Wm Jarvis


P. S.  If I can be allowed to form an opinion from what I see & hear, I cannot but be persuaded that it is the P. R. determination not to depart from the land of his Ancestors if he can remain with safety & that he would be content strictly to enforce the policy barring British Commerce from the Shores of this Kingdom if he thought that this would suffice; but being doubtful that the French Government has some other object regarding this Country, than merely shutting the ports, has made it necessary that the good will of Gt. Britain should be cultivated, so at least as not to take any harsh measures toward her, for fear that if it became necessary to embark for the Brazils that the British Squadrons would intercept him: but I must do the Prince Regent the justice to say that I do not beleive that the moderation which he has shewn has been owing to this motive; I imagine he has been a good deal influenced by a much more virtuous principle, the obligation which his family are under to the British Nation for the support afforded when claiming this Crown & from the close connection subsisting between the two Nations since.  Perhaps the conduct which has been pursued here in this trying Situation has been the effect of these opposite feelings & considerations.  The fleet has been preparing partly in hopes that the beleif of the departure of the Prince would deter the British from proceeding to extremities, or rather from sending an Army here & in case matters were finally amicably adjusted with France, that it Should be sent to the Brazils as a place of safety if the differences were not adjusted that it Should be in a state of readiness to transport the Royal family to the Brazils: that after the departure of the British Convoy the shutting of the ports against the British flag & the reports daily given out of steps being intended Against their persons & property are in hopes to Satisfy France, but if this fails the Prince will then leave here  I however do not beleive he would go, even if a French Army was to come, provided he felt perfectly Secure that nothing was intended against his person & European dominions.  Several persons which have come ashore from a packet, which is off, State, that the British Govt. have complied with the demands of ours & that the differences between the two Countries are adjusted & that Mr Rose the New Minister is going out with Mr Munroe.  The latter I have no doubt of, & I sincerely hope the former is true; but whatever line of policy that Nation may think proper to pursue I am perfectly Satisfied that the wisdom of Govmt. will adopt such measures as are the most conducive to the honor & best interests of our Country  Respectfully


W— J—

